                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


CARL ROBERSON, #1966876                          §
                                                 §
VS.                                              §               CIVIL ACTION NO. 4:16cv133
                                                 §
DIRECTOR, TDCJ-CID                               §

                                   ORDER OF DISMISSAL

       The above-entitled and numbered civil action was referred to United States Magistrate Judge

Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate Judge, which

contains proposed findings of fact and recommendations for the disposition of such action, has been

presented for consideration. Petitioner filed objections.

       The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration. Having

made a de novo review of the objections raised by Petitioner to the Report, the court concludes

that the findings and conclusions of the Magistrate Judge are correct. Thus, the court adopts the

findings and conclusions of the Magistrate Judge as the findings and conclusions of the court.

       It is accordingly ORDERED the petition for writ of habeas corpus is DENIED, and the

case is DISMISSED with prejudice. A certificate of appealability is DENIED.

       It is further ORDERED all motions not previously ruled on are hereby DENIED.

             .    SIGNED this the 28th day of March, 2019.




                                                            _______________________________
                                                            RICHARD A. SCHELL
                                                            UNITED STATES DISTRICT JUDGE
